108 N.H. 241 (1967)
LEON P. LABELLE
v.
STATE.
No. 5671.
Supreme Court of New Hampshire.
Submitted June 29, 1967.
Decided July 18, 1967.
PER CURIAM.
It is not clear from the petition whether or not the complaints with reference to the 1944 conviction relate to the same matter considered in LaBelle v. Hancock, 99 N. H. 254. If they do, the petition raises no new issues of fact and should be summarily disposed of. Petition of Moebus, 74 N. H. 213; Gobin v. Hancock, 96 N. H. 450; LaBelle v. Hancock, supra.
The allegations with reference to the 1961 conviction involve questions of fact which properly should be heard by the Superior Court. The concurrent original jurisdiction of the Supreme Court in writs of habeas corpus is "exercised only sparingly and in exceptional cases." Nelson v. Morse, 91 N. H. 177, 178; LaBelle v. Hancock, supra. This is not such a case.
The petition is dismissed without prejudice to any proceeding which petitioner may initiate in the Superior Court.
Petition dismissed.